
	
		II
		Calendar No. 466
		109th CONGRESS
		2d Session
		S. 2078
		[Report No. 109–261]
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2005
			Mr. McCain introduced
			 the following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			June 6, 2006
			Reported by Mr. McCain,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Indian Gaming Regulatory Act to clarify the
		  authority of the National Indian Gaming Commission to regulate class III
		  gaming, to limit the lands eligible for gaming, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Indian Gaming Regulatory Act
			 Amendments of 2005.
		2.DefinitionsSection 4 of the Indian Gaming Regulatory
			 Act (25 U.S.C. 2703) is amended—
			(1)in paragraph
			 (7)(E), by striking of the Indian Gaming Regulatory Act (25 U.S.C.
			 2710(d)(3)); and
			(2)by adding at the
			 end the following:
				
					(11)Gaming-related
				contractThe term gaming-related contract
				means—
						(A)a contract or
				other agreement relating to the management and operation of an Indian tribal
				gaming activity, including a contract for services under which the
				gaming-related contractor—
							(i)exercises material
				control over the gaming activity (or any part of the gaming activity);
				or
							(ii)advises or
				consults with a person that exercises material control over the gaming activity
				(or any part of the gaming activity);
							(B)an agreement
				relating to the development or construction of a facility to be used for an
				Indian tribal gaming activity (including a facility that is ancillary to such
				an activity) the cost of which is greater than $250,000; or
						(C)an agreement that
				provides for compensation or fees based on a percentage of the net revenues of
				an Indian tribal gaming activity.
						(12)Gaming-related
				contractorThe term gaming-related contractor means
				an entity or an individual, including an individual who is an officer, or who
				serves on the board of directors, of an entity, or a stockholder that directly
				or indirectly holds at least 5 percent of the issued and outstanding stock of
				an entity, that enters into a gaming-related contract with—
						(A)an Indian tribe;
				or
						(B)an agent of an
				Indian tribe.
						(13)Material
				controlThe term material control, with respect to a
				gaming activity, means the exercise of authority or supervision over a matter
				that substantially affects a financial or management aspect of an Indian tribal
				gaming
				activity.
					.
			3.National Indian
			 Gaming CommissionSection 5 of
			 the Indian Gaming Regulatory Act (25 U.S.C. 2704) is amended—
			(1)in subsection
			 (c)—
				(A)by striking
			 (c) Vacancies and inserting the following:
					
						(c)Vacancies
							(1)In
				generalExcept as provided in paragraph (2), a
				vacancy
							;
				(B)by striking the
			 second sentence and inserting the following:
					
						(3)Expiration of
				termUnless a member has been removed for cause under subsection
				(b)(6), the member may—
							(A)serve after the
				expiration of the term of office of the member until a successor is appointed;
				or
							(B)be reappointed to
				serve on the Commission.
							;
				and
				(C)by inserting after
			 paragraph (1) (as designated by subparagraph (A)) the following:
					
						(2)Vice
				ChairmanThe Vice Chairman shall act as Chairman in the absence
				or disability of the Chairman.
						;
				and
				(2)in subsection (e),
			 in the second sentence, by inserting or disability after
			 in the absence.
			4.Powers of the
			 ChairmanSection 6 of the
			 Indian Gaming Regulatory Act (25 U.S.C. 2705) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (3),
			 by striking and at the end;
				(B)by striking
			 paragraph (4) and inserting the following:
					
						(4)approve
				gaming-related contracts for class II gaming and class III gaming under section
				12; and
						;
				and
				(C)by adding at the
			 end the following:
					
						(5)conduct a
				background investigation and make a determination with respect to the
				suitability of a gaming-related contractor, as the Chairman determines to be
				appropriate.
						;
				and
				(2)by adding at the
			 end the following:
				
					(c)Delegation of
				authority
						(1)In
				generalThe Chairman may delegate any authority under this
				section to any member of the Commission, as the Chairman determines to be
				appropriate.
						(2)RequirementIn
				carrying out an activity pursuant to a delegation under paragraph (1), a member
				of the Commission shall be subject to, and act in accordance with—
							(A)the general
				policies formally adopted by the Commission; and
							(B)the regulatory
				decisions, findings, and determinations of the Commission pursuant to Federal
				law.
							.
			5.Powers of the
			 CommissionSection 7(b) of the
			 Indian Gaming Regulatory Act (25 U.S.C. 2706(b)) is amended—
			(1)in paragraphs (1)
			 and (4), by inserting and class III gaming after class II
			 gaming each place it appears;
			(2)in paragraph (2),
			 by inserting or class III gaming after class II
			 gaming; and
			(3)in paragraph (10),
			 by inserting , including regulations addressing minimum internal control
			 standards for class II gaming and class III gaming activities before
			 the period at the end.
			6.Commission
			 staffing
			(a)General
			 counselSection 8(a) of the Indian Gaming Regulatory Act (25
			 U.S.C. 2707(a)) is amended by striking basic and all that
			 follows through the end of the subsection and inserting the following:
			 pay payable for level IV of the Executive Schedule under chapter 11 of
			 title 2, United States Code, as adjusted by section 5318 of title 5, United
			 States Code..
			(b)Other
			 staffSection 8(b) of the Indian Gaming Regulatory Act (25 U.S.C.
			 2707(b)) is amended by striking basic and all that follows
			 through the end of the subsection and inserting the following: pay
			 payable for level IV of the Executive Schedule under chapter 11 of title 2,
			 United States Code, as adjusted by section 5318 of title 5, United States
			 Code..
			(c)Temporary and
			 intermittent servicesSection 8(c) of the Indian Gaming
			 Regulatory Act (25 U.S.C. 2707(c)) is amended by striking basic
			 and all that follows through the end of the subsection and inserting the
			 following: pay payable for level IV of the Executive Schedule under
			 chapter 11 of title 2, United States Code, as adjusted by section 5318 of title
			 5, United States Code..
			7.Tribal gaming
			 ordinancesSection 11 of the
			 Indian Gaming Regulatory Act (25 U.S.C. 2710) is amended—
			(1)in subsection
			 (b)—
				(A)in paragraph
			 (1)(A), by striking , and and inserting ;
			 and;
				(B)in paragraph
			 (2)(F)—
					(i)by striking clause
			 (i) and inserting the following:
						
							(i)ensures that
				background investigations and ongoing oversight activities are conducted with
				respect to—
								(I)tribal gaming
				commissioners and key tribal gaming commission employees, as determined by the
				Chairman;
								(II)primary
				management officials and other key employees of the gaming enterprise, as
				determined by the Chairman; and
								(III)any person that
				is a party to a gaming-related contract;
				and
								;
				and
					(ii)in clause
			 (ii)(I), by striking primary and all that follows through
			 with and inserting the individuals and entities described
			 in clause (i), including;
					(C)in paragraph
			 (3)—
					(i)by redesignating
			 subparagraphs (C) and (D) as subparagraphs (D) and (E), respectively;
			 and
					(ii)by striking
			 subparagraph (B) and inserting the following:
						
							(B)the plan is
				approved by the Secretary after the Secretary determines that—
								(i)the plan is
				consistent with the uses described in paragraph (2)(B);
								(ii)the plan
				adequately addresses the purposes described in clauses (i) and (iii) of
				paragraph (2)(B); and
								(iii)a per capita
				payment is a reasonable method of providing for the general welfare of the
				Indian tribe and the members of the Indian tribe;
								(C)the Secretary
				determines that the plan provides an adequate mechanism for the monitoring and
				enforcement, by the Secretary and the Chairman, of the compliance of the plan
				(including any amendment, revision, or rescission of any part of the
				plan);
							;
				and
					(D)in paragraph
			 (4)(B)(i)—
					(i)in subclause (I),
			 by striking of the Act, and inserting a semicolon;
					(ii)in subclause
			 (II), by striking of this subsection and inserting a
			 semicolon;
					(iii)in subclause
			 (III), by striking , and and inserting ; and;
			 and
					(iv)in subclause
			 (IV), by striking National Indian Gaming;
					(2)in subsection
			 (d)—
				(A)in paragraph
			 (1)—
					(i)in subparagraph
			 (A)—
						(I)in clause (i), by
			 striking lands, and inserting lands;;
						(II)in clause (ii),
			 by striking , and and inserting ; and; and
						(III)in clause (iii),
			 by striking the comma at the end and inserting a semicolon; and
						(ii)in subparagraph
			 (B), by striking , and and inserting ;
			 and;
					(B)in paragraph
			 (2)—
					(i)in subparagraph
			 (B)(i), by striking , or and inserting ; or;
			 and
					(ii)in subparagraph
			 (D)(iii)(I), by striking , and and inserting ;
			 and;
					(C)in paragraph
			 (7)(B)—
					(i)in clause (ii)(I),
			 by striking , and and inserting ; and;
					(ii)in clause
			 (iii)(I), by striking , and and inserting ; and;
			 and
					(iii)in clause
			 (vii)(I), by striking , and and inserting ;
			 and;
					(D)in paragraph
			 (8)(B)—
					(i)in clause (i), by
			 striking the comma at the end and inserting a semicolon; and
					(ii)in clause (ii),
			 by striking , or and inserting ; or; and
					(E)by striking
			 paragraph (9); and
				(3)by adding at the
			 end the following:
				
					(f)Provision of
				information to ChairmanImmediately after approving a plan
				(including any amendment, revision, or recision of any part of a plan) under
				subsection (b)(3), the Secretary shall provide to the Chairman—
						(1)a notice of the
				approval; and
						(2)any information
				used by the Secretary in approving the
				plan.
						.
			8.Gaming-related
			 contractsSection 12 of the
			 Indian Gaming Regulatory Act (25 U.S.C. 2711) is amended to read as
			 follows:
			
				12.Gaming-related
				contracts
					(a)In
				generalTo be enforceable under this Act, a gaming-related
				contract shall be—
						(1)in writing;
				and
						(2)approved by the
				Chairman under subsection (c).
						(b)Contract
				requirements
						(1)In
				generalA gaming-related contract under this Act shall provide
				for the Indian tribe, at a minimum, provisions relating to—
							(A)accounting and
				reporting procedures, including, as appropriate, provisions relating to
				verifiable financial reports;
							(B)the access
				required to ensure proper performance of the gaming-related contract, including
				access to, with respect to a gaming activity—
								(i)daily
				operations;
								(ii)real
				property;
								(iii)equipment;
				and
								(iv)any other
				tangible or intangible property used to carry out the activity;
								(C)assurance of
				performance of each party to the gaming-related contract, including the
				provision of bonds under subsection (d), as the Chairman determines to be
				necessary; and
							(D)the reasons for,
				and method of, terminating the gaming-related contract.
							(2)Term
							(A)In
				generalExcept as provided in subparagraph (B), the term of a
				gaming-related contract shall not exceed 5 years.
							(B)ExceptionNotwithstanding
				subparagraph (A), a gaming-related contract may have a term of not to exceed 7
				years if—
								(i)the Indian tribal
				party to the gaming-related contract submits to the Chairman a request for such
				a term; and
								(ii)the Chairman
				determines that the term is appropriate, taking into consideration the
				circumstances of the gaming-related contract.
								(3)Fees
							(A)In
				generalNotwithstanding the payment terms of a gaming-related
				contract, and except as provided in subparagraph (B), the fee of a
				gaming-related contractor or beneficiary of a gaming-related contract shall not
				exceed an amount equal to 30 percent of the net revenues of the gaming
				operation that is the subject of the gaming-related contract.
							(B)ExceptionThe
				fee of a gaming-related contractor or beneficiary of a gaming-related contract
				may be in an amount equal to not more than 40 percent of the net revenues of
				the gaming operation that is the subject of the gaming-related contract if the
				Chairman determines that such a fee is appropriate, taking into consideration
				the circumstances of the gaming-related contract.
							(c)Approval by
				Chairman
						(1)Gaming-related
				contracts
							(A)In
				generalAn Indian tribe shall submit each gaming-related contract
				of the tribe to the Chairman for approval by not later than the earlier
				of—
								(i)the date that is
				90 days after the date on which the gaming-related contract is executed;
				or
								(ii)the date that is
				90 days before the date on which the gaming-related contract is scheduled to be
				completed.
								(B)Factors for
				considerationIn determining whether to approve a gaming-related
				contract under this subsection, the Chairman may take into consideration any
				information relating to the terms, parties, and beneficiaries of—
								(i)the gaming-related
				contract; and
								(ii)any other
				agreement relating to the Indian gaming activity, as determined by the
				Chairman.
								(C)Deadline for
				determination
								(i)In
				generalThe Chairman shall approve or disapprove a gaming-related
				contract under this subsection by not later than 90 days after the date on
				which the Chairman makes a determination regarding the suitability of each
				gaming-related contractor under paragraph (2).
								(ii)Expedited
				review
									(I)In
				generalIf each gaming-related contractor has been determined by
				the Chairman to be suitable under paragraph (2) on or before the date on which
				the gaming-related contract is submitted to the Chairman, the Chairman shall
				approve or disapprove the gaming-related contract by not later than 30 days
				after the date on which the gaming-related contract is submitted.
									(II)Failure to
				determineIf the Chairman fails to make a determination by the
				date described in subclause (I), a gaming-related contract described in that
				subclause shall be considered to be approved.
									(III)AmendmentsThe
				Chairman may require the parties to a gaming-related contract considered to be
				approved under subclause (II) to amend the gaming-related contract, as the
				Chairman considers to be appropriate to meet the requirements under subsection
				(b).
									(iii)Early
				operation
									(I)In
				generalOn approval of the Chairman under subclause (II), a
				gaming-related contract may be carried out before the date on which the
				gaming-related contract is approved by the Chairman under clause (i).
									(II)Approval by
				ChairmanThe Chairman may approve the early operation of a
				gaming-related contract under subclause (I) if the Chairman determines
				that—
										(aa)adequate bonds
				have been provided under paragraph (2)(G)(iii) and subsection (d); and
										(bb)the
				gaming-related contract will be amended as the Chairman considers to be
				appropriate to meet the requirements under subsection (b).
										(D)Requirements for
				disapprovalThe Chairman shall disapprove a gaming-related
				contract under this subsection if the Chairman determines that—
								(i)the gaming-related
				contract fails to meet any requirement under subsection (b);
								(ii)a gaming-related
				contractor is unsuitable under paragraph (2);
								(iii)a gaming-related
				contractor or beneficiary of the gaming-related contract—
									(I)unduly interfered
				with or influenced, or attempted to interfere with or influence, a decision or
				process of an Indian tribal government relating to the gaming activity for the
				benefit of the gaming-related contractor or beneficiary; or
									(II)deliberately or
				substantially failed to comply with—
										(aa)the
				gaming-related contract; or
										(bb)a tribal gaming
				ordinance or resolution adopted and approved pursuant to this Act;
										(iv)the Indian tribe
				with jurisdiction over the Indian lands on which the gaming activity is located
				will not receive the primary benefit as sole proprietor of the gaming activity,
				taking into consideration any agreement relating to the gaming activity;
								(v)a trustee would
				disapprove the gaming-related contract, in accordance with the duties of skill
				and diligence of the trustee, because the compensation or fees under the
				gaming-related contract do not bear a reasonable relationship to the cost of
				the goods or the benefit of the services provided under the gaming-related
				contract; or
								(vi)a person or an
				Indian tribe would violate this Act—
									(I)on approval of the
				gaming-related contract; or
									(II)in carrying out
				the gaming-related contract.
									(2)Gaming-related
				contractors
							(A)In
				generalNot later than 90 days after the date on which the
				Chairman receives a gaming-related contract, the Chairman shall make a
				determination regarding the suitability of each gaming-related contractor to
				carry out any gaming activity that is the subject of the gaming-related
				contract.
							(B)RequirementsThe
				Chairman shall make a determination under subparagraph (A) that a
				gaming-related contractor is unsuitable if, as determined by the
				Chairman—
								(i)the gaming-related
				contractor—
									(I)is an elected
				member of the governing body of an Indian tribe that is a party to the
				gaming-related contract;
									(II)has been
				convicted of—
										(aa)a felony;
				or
										(bb)any offense
				relating to gaming;
										(III)(aa)knowingly and
				willfully provided any materially important false statement or other
				information to the Commission or an Indian tribe that is a party to the
				gaming-related contract; or
										(bb)failed to respond
				to a request for information under this Act;
										(IV)poses a threat to
				the public interest or the effective regulation or conduct of gaming under this
				Act, taking into consideration the behavior, criminal record, reputation,
				habits, and associations of the gaming-related contractor;
									(V)unduly interfered,
				or attempted to unduly interfere, with any determination or governing process
				of the governing body of an Indian tribe relating to a gaming activity, for the
				benefit of the gaming-related contractor; or
									(VI)deliberately or
				substantially failed to comply with the terms of—
										(aa)the
				gaming-related contract; or
										(bb)a tribal gaming
				ordinance or resolution approved and adopted under this Act; or
										(ii)a trustee would
				determine that the gaming-related contractor is unsuitable, in accordance with
				the duties of skill and diligence of the trustee.
								(C)Failure to
				determineIf the Chairman fails to make a suitability
				determination with respect to a gaming-related contractor by the date described
				in subparagraph (A), each gaming-related contractor shall be considered to be
				suitable to carry out the gaming activity that is the subject of the applicable
				gaming-related contract.
							(D)RevocationAt
				any time, based on a showing of good cause, the Chairman may—
								(i)make a
				determination that a gaming-related contractor is unsuitable under this
				subsection; or
								(ii)revoke a
				suitability determination under this subsection.
								(E)Temporary
				suitability
								(i)In
				generalFor purposes of meeting a deadline under paragraph
				(1)(C), the Chairman may determine that a gaming-related contractor is
				temporarily suitable if—
									(I)the Chairman
				determined the gaming-related contractor to be suitable with respect to another
				gaming-related contract being carried out on the date on which the Chairman
				makes a determination under this paragraph; and
									(II)the
				gaming-related contractor has not otherwise been determined to be unsuitable by
				the Chairman.
									(ii)Final
				determinationThe Chairman shall make a suitability determination
				with respect to a gaming-related contractor that is the subject of a temporary
				suitability determination under clause (i) by the date described in
				subparagraph (A), in accordance with subparagraph (F).
								(F)Updating
				determinationsThe Chairman, as the Chairman determines to be
				appropriate, may limit an investigation of the suitability of a gaming-related
				contractor that—
								(i)has been
				determined to be suitable by the Chairman with respect to another
				gaming-related contract being carried out on the date on which the Chairman
				makes a determination under this paragraph; and
								(ii)certifies to the
				Chairman that the information provided during a preceding suitability
				determination has not materially changed.
								(G)Responsibility
				of gaming-related contractorA gaming-related contractor
				shall—
								(i)pay the costs of
				any investigation activity of the Chairman in carrying out this
				paragraph;
								(ii)provide to the
				Chairman a notice of any change in information provided during a preceding
				investigation on discovery of the change; and
								(iii)during an
				investigation of suitability under this paragraph, provide to the Chairman such
				bonds under subsection (d) as the Chairman determines to be appropriate to
				shield an Indian tribe from liability resulting from an action of the
				gaming-related contractor.
								(H)RegistryThe
				Chairman shall establish and maintain a registry of each suitability
				determination made under this paragraph.
							(3)Additional
				reviewsNotwithstanding an approval under paragraph (1), or a
				determination of suitability under paragraph (2), if the Chairman determines
				that a gaming-related contract, or any party to such a contract, is in
				violation of this Act, the Chairman may—
							(A)suspend
				performance under the gaming-related contract;
							(B)require the
				parties to amend the gaming-related contract; or
							(C)revoke a
				determination of suitability under paragraph (2)(D).
							(4)TerminationTermination
				of a gaming-related contract shall not require the approval of the
				Chairman.
						(d)Bonds
						(1)In
				generalThe Chairman may require a gaming-related contractor to
				provide to the Chairman a bond to ensure the performance of the gaming-related
				contractor under a gaming-related contract.
						(2)RegulationsThe
				Chairman, by regulation, shall establish the amount of a bond required under
				this subsection.
						(3)Method of
				paymentA bond under this subsection may be provided—
							(A)in cash or
				negotiable securities;
							(B)through a surety
				bond guaranteed by a guarantor acceptable to the Chairman; or
							(C)through an
				irrevocable letter of credit issued by a banking institution acceptable to the
				Chairman.
							(4)Use of
				bondsThe Chairman shall use a bond provided under this
				subsection to pay the costs of a failure of the gaming-related contractor that
				provided the bond to perform under a gaming-related contract.
						(e)Appeal of
				determination
						(1)In
				generalAn Indian tribe or a gaming-related contractor may submit
				to the Commission a request for an appeal of a determination of the Chairman
				under subsection (c) or (d).
						(2)Determination of
				Commission
							(A)HearingsThe
				Commission shall schedule a hearing relating to an appeal under paragraph (1)
				by not later than 30 days after the date on which a request for the appeal is
				received.
							(B)Deadline for
				determinationThe Commission shall make a determination, by
				majority vote of the Commission, relating to an appeal under this subsection by
				not later than 5 days after the date of the hearing relating to the appeal
				under subparagraph (A).
							(C)ConcurrenceIf
				the Commission concurs with a determination of the Chairman under this
				subsection, the determination shall be considered to be a final agency
				action.
							(D)Dissent
								(i)In
				generalIf the Commission dissents from a determination of the
				Chairman under this subsection, the Chairman may—
									(I)rescind the
				determination of the Chairman; or
									(II)on a finding of
				immediate and irreparable harm to the Indian tribe that is the subject of the
				determination, maintain the determination.
									(ii)Final agency
				actionA decision by the Chairman to maintain a determination
				under clause (i)(II) shall be considered to be a final agency action.
								(3)Appeal of
				Commission determinationAn Indian tribe, a gaming-related
				contractor, or a beneficiary of a gaming-related contract may appeal a
				determination of the Commission under paragraph (2) to the United States
				District Court for the District of Columbia.
						(f)Conveyance of
				real propertyNo gaming-related contract under this Act shall
				transfer or otherwise convey any interest in land or other real property unless
				the transfer or conveyance—
						(1)is authorized
				under law; and
						(2)is specifically
				described in the gaming-related contract.
						(g)Contract
				authorityThe authority of the Secretary under section 2103 of
				the Revised Statutes (25 U.S.C. 81) relating to contracts under this Act is
				transferred to the Commission.
					(h)No effect on
				tribal authorityThis section does not expand, limit, or
				otherwise affect the authority of any Indian tribe or any party to a
				Tribal-State compact to investigate, license, or impose a fee on a
				gaming-related
				contractor.
					.
		9.Civil
			 penaltiesSection 14 of the
			 Indian Gaming Regulatory Act (25 U.S.C. 2713) is amended—
			(1)by striking the
			 section designation and heading and all that follows through subsection (a) and
			 inserting the following:
				
					14.Civil
				penalties
						(a)Penalties
							(1)Violation of
				act
								(A)In
				generalAn Indian tribe, individual, or entity that violates any
				provision of this Act (including any regulation of the Commission and any
				Indian tribal regulation, ordinance, or resolution approved under section 11 or
				13) in carrying out a gaming-related contract may be subject to, as the
				Chairman determines to be appropriate—
									(i)an appropriate
				civil fine, in an amount not to exceed $25,000 per violation per day; or
									(ii)an order of the
				Chairman for an accounting and disgorgement, including interest.
									(B)Application to
				Indian tribesAn Indian tribe shall not be subject to
				disgorgement under subparagraph (A)(ii) unless the Chairman determines that the
				Indian tribe grossly violated a provision of this Act.
								(2)AppealsThe
				Chairman shall provide, by regulation, an opportunity to appeal a determination
				relating to a violation under paragraph (1).
							(3)Written
				complaints
								(A)In
				generalIf the Commission has reason to believe that an Indian
				tribe or a party to a gaming-related contract may be subject to a penalty under
				paragraph (1), the final closure of an Indian gaming activity, or a
				modification or termination order relating to the gaming-related contract, the
				Chairman shall provide to the Indian tribe or party a written complaint,
				including—
									(i)a description of
				any act or omission that is the basis of the belief of the Commission;
				and
									(ii)a description of
				any action being considered by the Commission relating to the act or
				omission.
									(B)RequirementsA
				written complaint under subparagraph (A)—
									(i)shall be written
				in common and concise language;
									(ii)shall identify
				any statutory or regulatory provision relating to an alleged violation by the
				Indian tribe or party; and
									(iii)shall not be
				written only in statutory or regulatory
				language.
									;
			(2)in subsection
			 (b)—
				(A)by striking
			 (b)(1) The Chairman and inserting the following:
					
						(b)Temporary
				closures
							(1)In
				generalThe
				Chairman
							;
				(B)in paragraph
			 (1)—
					(i)by striking
			 Indian game and inserting Indian gaming activity, or any
			 part of such a gaming activity,; and
					(ii)by striking
			 section 11 or 13 of this Act and inserting section 11 or
			 13; and
					(C)in paragraph
			 (2)—
					(i)by striking
			 (2) Not later than thirty and inserting the following:
						
							(2)Hearings
								(A)In
				generalNot later than
				30
								;
					(ii)in subparagraph
			 (A) (as designating by clause (i))—
						(I)by striking
			 management contractor and inserting party to a
			 gaming-related contract; and
						(II)by striking
			 permanent and inserting final; and
						(iii)in the second
			 sentence—
						(I)by striking
			 Not later than sixty and inserting the following:
							
								(B)Determination of
				CommissionNot later than
				60
								; and
						(II)by striking
			 permanent and inserting final;
						(3)in subsection (c),
			 by striking (c) A decision and inserting the following:
				
					(c)Appeal of final
				determinationsA
				determination
					;
				and
			(4)in subsection (d),
			 by striking (d) Nothing and inserting the following:
				
					(d)Effect on
				regulatory authority of Indian
				tribesNothing
					.
			10.Gaming on
			 later-acquired landSection
			 20(b) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)) is
			 amended—
			(1)in paragraph
			 (1)—
				(A)in subparagraph
			 (A), by striking  (A) the Secretary, after consultation and
			 inserting the following:
					
						(A)(i)before November 18,
				2005, the Secretary reviewed, or was in the process of reviewing, at the
				Central Office of the Bureau of Indian Affairs, Washington, DC, the petition of
				an Indian tribe to have land taken into trust for purposes of gaming under this
				Act; and
							(ii)the Secretary,
				after consultation
							;
				and
				(B)in subparagraph
			 (B)—
					(i)in clause (i), by
			 striking the comma at the end and inserting the
			 following:
						
							under Federal statutory law, if the
			 land is within a State in which is located—(I)the reservation of
				such Indian tribe; or
							(II)the last
				recognized reservation of such Indian
				tribe;
							;
					(ii)in clause (ii),
			 by striking , or and inserting if, as determined by the
			 Secretary, the Indian tribe has a temporal, cultural, and geographic nexus to
			 the land; or; and
					(iii)in clause (iii),
			 by inserting before the period at the end the following: if, as
			 determined by the Secretary, the Indian tribe has a temporal, cultural, and
			 geographic nexus to the land; and
					(2)by adding at the
			 end the following:
				
					(4)Effect of
				subsectionNotwithstanding any other provision of this
				subsection, land that, before the date of enactment of the
				Indian Gaming Regulatory Act Amendments of
				2005, was determined by the Secretary or the Chairman to be
				eligible to be used for purposes of gaming shall continue to be eligible for
				those
				purposes.
					.
			11.Conforming
			 amendment
			(a)In
			 generalSection 123(a)(2) of
			 the Department of the Interior and Related Agencies Appropriations Act, 1998
			 (Public Law 105–83; 111 Stat. 1566) is amended—
				(1)in subparagraph
			 (A), by adding and at the end;
				(2)in subparagraph
			 (B), by striking ; and and inserting a period; and
				(3)by striking
			 subparagraph (C).
				(b)ApplicabilityNotwithstanding
			 any other provision of law, section 18(a) of the Indian Gaming Regulatory Act
			 (25 U.S.C. 2717(a)) shall apply to all Indian tribes.
			
	
		1.Short titleThis Act may be cited as the Indian
			 Gaming Regulatory Act Amendments of 2006.
		2.DefinitionsSection 4 of the Indian Gaming Regulatory
			 Act (25 U.S.C. 2703) is amended—
			(1)by striking the section
			 heading and all that follows through For purposes of this Act—
			 and inserting the following:
				
					4.DefinitionsIn this
				Act:
					;
			(2)in paragraph (7)(E), by
			 striking of the Indian Gaming Regulatory Act (25 U.S.C.
			 2710(d)(3));
			(3)by redesignating
			 paragraphs (3), (4), (5), (6), (7), (8), (9), and (10) as paragraphs (6), (12),
			 (13), (3), (4), (5), (15), and (17), respectively, and moving the paragraphs so
			 as to appear in numerical order;
			(4)by inserting after
			 paragraph (6) (as redesignated by paragraph (3)) the following:
				
					(7)Consulting
				contractThe term consulting contract means any
				contract or subcontract between an Indian tribe and a gaming-related
				contractor, or between a gaming-related contractor and a subcontractor, that
				provides for advising or consulting with a person that exercises management
				over all or a significant part of a gaming operation, subject to such
				categorical exclusions as the Commission may establish, by regulation.
					(8)Development
				contractThe term development contract means any
				contract or subcontract between an Indian tribe and a gaming-related
				contractor, or between a gaming-related contractor and a subcontractor, that
				provides for the development or construction of a facility to be used for an
				Indian gaming activity, subject to such categorical exclusions as the
				Commission may establish, by regulation.
					(9)Financing
				contract
						(A)In
				generalThe term financing contract means any
				contract or subcontract between an Indian tribe and a gaming-related
				contractor, or between a gaming-related contractor and a subcontractor—
							(i)that is
				not a management contract, a consulting contract, a development contract, or a
				participation contract;
							(ii)pursuant
				to which a gaming-related contractor or subcontractor provides services or
				property of any kind, or financing of any nature, to be used for an Indian
				gaming activity; and
							(iii)for
				compensation (including interest and fees), denominated in any manner—
								(I)of more than $250,000
				during the term of the contract or subcontract (as periodically adjusted for
				inflation in accordance with rules adopted by the Commission); and
								(II)that is provided
				by—
									(aa)loan;
									(bb)lease;
				or
									(cc)deferred
				payments.
									(B)ExclusionsThe
				term financing contract does not include—
							(i)a
				contract or agreement between an Indian tribe and—
								(I)a federally-chartered or
				State-chartered bank;
								(II)another Indian
				tribe;
								(III)another Indian tribe,
				or a State, pursuant to a Tribal-State compact; or
								(IV)an entity that
				is—
									(aa)regulated by the
				Securities and Exchange Commission; or
									(bb)wholly
				owned, directly or indirectly, by an entity that is regulated by the Securities
				and Exchange Commission;
									(ii)a
				contract or agreement that is subject to the Securities Exchange Act of 1934
				(15 U.S.C. 78a et seq.); or
							(iii)any
				other agreement or contract that the Commission, by regulation, determines
				should be categorically excluded from consideration as a financing
				contract.
							(10)Gaming-related
				contractThe term gaming-related contract means any
				management contract, consulting contract, development contract, financing
				contract, participation contract, or other agreement determined by the
				Commission pursuant to a rulemaking under section 7 to be subject to the
				requirements of section 12, and any collateral agreement related to any of the
				foregoing.
					(11)Gaming-related
				contractorThe term gaming-related contractor means
				an entity or person, including an individual who is an officer, or who serves
				on the board of directors, of an entity, or a stockholder that directly or
				indirectly holds at least 5 percent of the issued and outstanding stock of an
				entity, that enters into a gaming-related contract with—
						(A)an Indian tribe;
				or
						(B)an agent of an Indian
				tribe.
						;
			(5)by inserting after
			 paragraph (13) (as redesignated by paragraph (3)) the following:
				
					(14)Management
				contract
						(A)In
				generalThe term management contract means any
				contract or subcontract between an Indian tribe and a gaming-related
				contractor, or between a gaming-related contractor and a subcontractor, that
				provides for the management of all or a part of a gaming operation, subject to
				such categorical exclusions as the Commission may establish, by
				regulation.
						(B)ExclusionThe
				term management contract does not include a personal employment
				contract under which compensation is not based on a percentage of the revenues
				or profit increases of an Indian gaming activity or a prospective Indian gaming
				activity.
						;
				and
			(6)by inserting after
			 paragraph (15) (as redesignated by paragraph (3)) the following:
				
					(16)Participation
				contractThe term participation contract means any
				contract or subcontract between an Indian tribe and a gaming-related
				contractor, or between a gaming-related contractor and a subcontractor, under
				which compensation to the gaming-related contractor or subcontractor is based,
				in whole or in part, on a percentage of the revenues or profit increases of an
				Indian gaming activity or a prospective Indian gaming activity, subject to such
				categorical exclusions as the Commission may establish, by
				regulation.
					.
			3.National Indian Gaming
			 CommissionSection 5 of the
			 Indian Gaming Regulatory Act (25 U.S.C. 2704) is amended—
			(1)in subsection (c)—
				(A)by striking (c)
			 Vacancies and inserting the following:
					
						(c)Vacancies
							(1)In
				generalExcept as provided in paragraph (2), a
				vacancy
							;
				(B)by striking the second
			 sentence and inserting the following:
					
						(3)Expiration of
				termUnless a member has been removed for cause under subsection
				(b)(6), the member may—
							(A)serve after the
				expiration of the term of office of the member until a successor is appointed;
				or
							(B)be reappointed to serve
				on the Commission.
							;
				and
				(C)by inserting after
			 paragraph (1) (as designated by subparagraph (A)) the following:
					
						(2)Vice
				ChairmanThe Vice Chairman shall act as Chairman in the absence
				or disability of the Chairman.
						;
				and
				(2)in subsection (e), in the
			 second sentence, by inserting or disability after in the
			 absence.
			4.Powers of the
			 ChairmanSection 6 of the
			 Indian Gaming Regulatory Act (25 U.S.C. 2705) is amended—
			(1)in subsection (a)—
				(A)in paragraph (3), by
			 striking and at the end;
				(B)by striking paragraph (4)
			 and inserting the following:
					
						(4)approve gaming-related
				contracts for class II gaming and class III gaming under section 12;
				and
						;
				and
				(C)by adding at the end the
			 following:
					
						(5)conduct a background
				investigation and make a determination with respect to the suitability of a
				gaming-related contractor, as the Chairman determines to be
				appropriate.
						;
				and
				(2)by adding at the end the
			 following:
				
					(c)Delegation of
				authority
						(1)In
				generalThe Chairman may delegate any authority under this
				section to any member of the Commission, as the Chairman determines to be
				appropriate.
						(2)RequirementIn
				carrying out an activity pursuant to a delegation under paragraph (1), a member
				of the Commission shall be subject to, and act in accordance with—
							(A)the general policies
				formally adopted by the Commission; and
							(B)the regulatory decisions,
				findings, and determinations of the Commission pursuant to Federal
				law.
							.
			5.Powers of the
			 Commission
			(a)In
			 generalSection 7(b) of the
			 Indian Gaming Regulatory Act (25 U.S.C. 2706(b)) is amended—
				(1)in paragraphs (1) and
			 (4), by inserting and class III gaming after class II
			 gaming each place it appears;
				(2)in paragraph (2), by
			 inserting or class III gaming after class II
			 gaming; and
				(3)by striking paragraph
			 (10) and inserting the following:
					
						(10)shall promulgate such regulations and
				guidelines as the Commission determines to be appropriate to implement this
				Act, including—
							(A)regulations addressing
				minimum internal control standards for class II gaming and class III gaming
				activities; and
							(B)regulations determining
				categories of contracts for goods and services directly relating to tribal
				gaming activities that shall be—
								(i)considered to be
				gaming-related contracts; and
								(ii)subject
				to the requirements of section
				12.
								.
				(b)Reporting of
			 tribal-level gaming revenuesSection 7 of the Indian Gaming
			 Regulatory Act (25 U.S.C. 2706) is amended by adding at the end the
			 following:
				
					(c)Reporting of
				tribal-level gaming revenuesNot less frequently than once each
				year—
						(1)the Commission shall
				submit to the Secretary a report describing the aggregate revenues of the
				tribal-level gaming activities of each Indian tribe; and
						(2)the Secretary, in
				consultation with affected Indian tribes, shall promulgate regulations under
				which information contained in a report under paragraph (1) regarding each
				Indian tribe shall be made available to the members of the Indian tribe, as the
				Secretary determines to be consistent with the purposes of this
				subsection.
						.
			6.Commission
			 staffing
			(a)General
			 counselSection 8(a) of the Indian Gaming Regulatory Act (25
			 U.S.C. 2707(a)) is amended by striking basic and all that
			 follows through the end of the subsection and inserting the following:
			 pay payable for level IV of the Executive Schedule under chapter 11 of
			 title 2, United States Code, as adjusted by section 5318 of title 5, United
			 States Code..
			(b)Other
			 staffSection 8(b) of the Indian Gaming Regulatory Act (25 U.S.C.
			 2707(b)) is amended by striking basic and all that follows
			 through the end of the subsection and inserting the following: pay
			 payable for level IV of the Executive Schedule under chapter 11 of title 2,
			 United States Code, as adjusted by section 5318 of title 5, United States
			 Code..
			(c)Temporary and
			 intermittent servicesSection 8(c) of the Indian Gaming
			 Regulatory Act (25 U.S.C. 2707(c)) is amended by striking basic
			 and all that follows through the end of the subsection and inserting the
			 following: pay payable for level IV of the Executive Schedule under
			 chapter 11 of title 2, United States Code, as adjusted by section 5318 of title
			 5, United States Code..
			7.Tribal gaming
			 ordinancesSection 11 of the
			 Indian Gaming Regulatory Act (25 U.S.C. 2710) is amended—
			(1)in subsection (b)—
				(A)in paragraph (1)(A), by
			 striking , and and inserting ; and;
				(B)in paragraph
			 (2)(F)—
					(i)by striking clause (i)
			 and inserting the following:
						
							(i)ensures
				that background investigations and ongoing oversight activities are conducted
				with respect to—
								(I)tribal gaming
				commissioners and key tribal gaming commission employees, as determined by the
				Chairman;
								(II)primary management
				officials and other key employees of the gaming enterprise, as determined by
				the Chairman; and
								(III)persons that provide
				goods or services directly relating to the tribal gaming activity;
				and
								;
				and
					(ii)in clause (ii)(I), by
			 striking primary and all that follows through
			 with and inserting the individuals and entities described
			 in subclauses (II) and (III) of clause (i), including; and
					(C)in paragraph
			 (4)(B)(i)—
					(i)in subclause (I), by
			 striking of the Act, and inserting a semicolon;
					(ii)in subclause (II), by
			 striking of this subsection and inserting a semicolon;
					(iii)in subclause (III), by
			 striking , and and inserting ; and; and
					(iv)in subclause (IV), by
			 striking National Indian Gaming;
					(2)in subsection (d)—
				(A)in paragraph (1)—
					(i)in subparagraph
			 (A)—
						(I)in clause (i), by
			 striking lands, and inserting lands;;
						(II)in clause (ii), by
			 striking , and and inserting ; and; and
						(III)in clause (iii), by
			 striking the comma at the end and inserting a semicolon; and
						(ii)in subparagraph (B), by
			 striking , and and inserting ; and;
					(B)in paragraph (2)—
					(i)in subparagraph (B)(i),
			 by striking , or and inserting ; or; and
					(ii)in subparagraph
			 (D)(iii)(I), by striking , and and inserting ;
			 and;
					(C)in paragraph
			 (7)(B)—
					(i)in clause (ii)(I), by
			 striking , and and inserting ; and;
					(ii)in clause (iii)(I), by
			 striking , and and inserting ; and; and
					(iii)in clause (vii)(I), by
			 striking State , and and inserting State;
			 and;
					(D)in paragraph
			 (8)(B)—
					(i)in clause (i), by
			 striking the comma at the end and inserting a semicolon; and
					(ii)in clause (ii), by
			 striking , or and inserting ; or; and
					(E)by striking paragraph
			 (9); and
				(3)by adding at the end the
			 following:
				
					(f)Provision of
				information to ChairmanImmediately after approving a plan
				(including any amendment, revision, or recision of any part of a plan) under
				subsection (b)(3), the Secretary shall provide to the Chairman—
						(1)a notice of the approval;
				and
						(2)the plan, and any
				information used by the Secretary in approving the
				plan.
						.
			8.Gaming-related
			 contractsSection 12 of the
			 Indian Gaming Regulatory Act (25 U.S.C. 2711) is amended to read as
			 follows:
			
				12.Gaming-related
				contracts
					(a)Approval by
				Chairman
						(1)Gaming-related
				contractsTo be enforceable and valid, a gaming-related contract
				must be approved by the Chairman under subsection (b).
						(2)Gaming-related
				contractorsEach gaming-related contractor shall be subject to a
				suitability determination by the Chairman under subsection (c).
						(3)Failure to
				approveFor any gaming-related contract that is not approved by
				the Chairman under subsection (b)—
							(A)the gaming-related
				contract shall be void ab initio; and
							(B)any party to the
				gaming-related contract shall be subject to such civil penalties as the
				Chairman determines to be appropriate under section 14.
							(b)Contract
				review
						(1)Minimum contract
				requirementsA gaming-related contract under this Act shall
				provide, at a minimum, provisions relating to—
							(A)accounting and reporting
				procedures, including, as appropriate, provisions relating to verifiable
				financial reports;
							(B)the access required to
				ensure proper performance of the gaming-related contract, including access
				to—
								(i)the daily
				operations of the gaming activity;
								(ii)real
				property relating to the gaming activity;
								(iii)equipment associated
				with the gaming activity; and
								(iv)any
				other tangible or intangible property used to carry out the gaming
				activity;
								(C)assurances of performance
				by each party to the gaming-related contract, as the Chairman determines to be
				necessary;
							(D)the reasons for, and
				method of, termination of the gaming-related contract; and
							(E)such other provisions as
				the Chairman determines to be necessary to ensure that the Indian tribe will
				receive the primary benefit as the sole proprietor of the gaming
				activity.
							(2)Term
							(A)In
				generalExcept as provided in subparagraph (B), the term of a
				gaming-related contract shall not exceed 5 years.
							(B)Exceptions
								(i)Extraordinary
				circumstancesNotwithstanding subparagraph (A), a gaming-related
				contract may have a term of not more than 7 years if the Chairman determines
				the term is appropriate, taking into consideration any extraordinary
				circumstances relating to the gaming-related contract.
								(ii)Financing
				contractsThe terms described in subparagraph (A) and clause (i)
				shall not apply to a financing contract.
								(3)Fees
							(A)In
				generalExcept as provided in subparagraph (B), the fee provided
				pursuant to a gaming-related contract shall not exceed an amount equal to 30
				percent of the net revenues of the gaming operation that is the subject of the
				gaming-related contract.
							(B)Exceptions
								(i)Extraordinary
				circumstancesThe fee provided pursuant to a gaming-related
				contract may be in an amount equal to not more than 40 percent of net revenues
				of the gaming operation that is the subject of the gaming-related contract if
				the Chairman determines that such a fee is appropriate, taking into
				consideration any extraordinary circumstances relating to the gaming-related
				contract.
								(ii)Financing
				contractsThe limitations described in subparagraph (A) and
				clause (i) shall not apply to a financing contract.
								(4)Requirements for
				disapprovalThe Chairman shall disapprove a gaming-related
				contract under this subsection if the Chairman determines that—
							(A)the gaming-related
				contract fails to meet any requirement under paragraph (1), (2), or (3);
							(B)a gaming-related
				contractor that is a party to the gaming-related contract is unsuitable under
				subsection (c);
							(C)a gaming-related
				contractor or beneficiary of the gaming-related contract—
								(i)unduly
				interfered with or influenced a decision or process of tribal government
				relating to the gaming activity; or
								(ii)deliberately or
				substantially failed to comply with a tribal gaming ordinance or
				resolution;
								(D)the Indian tribe will not
				receive the primary benefit as the sole proprietor of the gaming
				activity;
							(E)a trustee would not
				approve the gaming-related contract because the compensation or fees do not
				bear a reasonable relationship to the cost of the goods or benefit of the
				services provided; or
							(F)a person or an Indian
				tribe would violate a provision of this Act—
								(i)on
				approval of the gaming-related contract; or
								(ii)in
				carrying out the gaming-related contract.
								(5)Timelines
							(A)Submission of
				gaming-related contractsTo be approved under this subsection, a
				gaming-related contract shall be submitted to the Chairman by the appropriate
				Indian tribe by not later than 30 days after the date on which the
				gaming-related contract is executed.
							(B)Determination of
				Chairman
								(i)In
				generalSubject to clause (ii), the Chairman shall approve or
				disapprove a management contract, a development contract, a participation
				contract, or other gaming-related contract designated by the Chairman under
				section 7 by not later than 90 days after the date on which such a contract is
				submitted under subparagraph (A).
								(ii)Financing contracts
				and consulting contractsThe Chairman shall approve or disapprove
				a financing contract or a consulting contract by not later than 30 days after
				the date on which such a contract is submitted under subparagraph (A).
								(iii)ExtensionsThe
				Chairman may extend a deadline under clause (i) or (ii) on approval of the
				Indian tribe that is party to the applicable contract.
								(6)Additional factors for
				considerationIn determining whether to approve a gaming-related
				contract under this subsection, the Chairman may take into consideration any
				information relating to the terms, parties, and beneficiaries of—
							(A)the gaming-related
				contract; and
							(B)any other agreement
				relating to the Indian gaming activity, as the Chairman determines to be
				appropriate.
							(7)ModificationsNotwithstanding
				an approval of a gaming-related contract under this subsection, or a
				determination of suitability of a gaming-related contractor under subsection
				(c), if the Chairman determines, based on information that was not disclosed at
				the time of the approval or determination, that a gaming-related contract
				violates this Act, or that a determination of suitability should not have been
				made, the Chairman, after providing notice and an opportunity for a hearing,
				may—
							(A)require any modification
				of the gaming-related contract that the Chairman determines to be necessary to
				comply with this Act;
							(B)suspend performance under
				the gaming-related contract;
							(C)revoke a determination of
				suitability under subsection (c); or
							(D)void the gaming-related
				contract.
							(c)Suitability
				determinations
						(1)In
				generalSubject to paragraph (4), a gaming-related contract shall
				not be approved under subsection (b) unless, on receipt of an application for a
				determination of suitability, the Chairman determines under this subsection
				that each applicable gaming-related contractor is suitable.
						(2)StandardThe
				Chairman, by regulation, shall establish a suitability standard under which a
				gaming-related contractor shall not be considered to be suitable under this
				subsection if, as determined by the Chairman—
							(A)the gaming-related
				contractor—
								(i)is an
				elected member of the governing body of an Indian tribe that is a party to an
				applicable gaming-related contract;
								(ii)at any
				time, was convicted of any felony or gaming offense; or
								(iii)(I)has knowingly and
				willfully provided materially important false statements or information to the
				Commission or the Indian tribe under this Act; or
									(II)has refused to provide
				information requested by the Commission under this Act; or
									(B)the prior activities,
				criminal record (if any), reputation, habits, or associations of the
				gaming-related contractor—
								(i)pose a
				threat to—
									(I)the public interest;
				or
									(II)the effective regulation
				of gaming; or
									(ii)create
				or enhance the risk of unsuitable, unfair, or illegal practices, methods, or
				activities with respect to—
									(I)a gaming activity;
				or
									(II)the operation of a
				gaming facility.
									(3)Agreements with Indian
				tribesIn carrying out this subsection, the Chairman may enter
				into a contract with any Indian tribe—
							(A)to conduct a background
				investigation of a gaming-related contractor;
							(B)to assist in determining
				the suitability of a gaming-related contractor; or
							(C)to facilitate tribal
				licensing of a person that provides goods or services directly relating to the
				tribal gaming activity or a gaming-related contractor in accordance with the
				standard established under paragraph (2).
							(4)Alternative
				determinations and exclusionsThe Commission, by regulation, may
				establish, as the Commission determines to be appropriate—
							(A)alternative methods of
				determining suitability; and
							(B)categorical exclusions
				for persons or entities that are subject to licensing or suitability
				determinations by—
								(i)a
				Federal, State, or tribal agency; or
								(ii)a
				professional association.
								(5)RegistryThe
				Chairman shall establish and maintain a registry of—
							(A)each suitability
				determination made under this subsection; and
							(B)each suitability
				determination of an Indian tribe provided under section 11.
							(6)Responsibility of
				gaming-related contractorA gaming-related contractor
				shall—
							(A)pay the costs of any
				investigation activity of the Chairman in carrying out this subsection;
				and
							(B)provide to the Chairman a
				notice of any change in information provided during an investigation on
				discovery of the change
							(d)Conveyance of real
				propertyNo gaming-related contract under this Act shall transfer
				or otherwise convey any interest in land or other real property unless the
				transfer or conveyance—
						(1)is authorized under law;
				and
						(2)is specifically described
				in the gaming-related contract.
						(e)Contract
				authorityThe authority of the Secretary under section 2103 of
				the Revised Statutes (25 U.S.C. 81) relating to contracts under this Act is
				transferred to the Commission.
					(f)No effect on tribal
				authorityThis section does not expand, limit, or otherwise
				affect the authority of any Indian tribe or any party to a Tribal-State compact
				to investigate, license, or impose a fee on a gaming-related contractor.
					(g)AppealsThe
				Chairman, by regulation, shall provide an opportunity for an appeal, conducted
				through a hearing before the Commission, of any determination of the Chairman
				under this section by not later than 30 days after the date on which the
				determination is made.
					(h)Emergency
				waiversThe Chairman may promulgate regulations providing for a
				waiver of any requirement under this section because of—
						(1)an emergency; or
						(2)an imminent threat to the
				public health or
				safety.
						.
		9.Civil
			 penaltiesSection 14 of the
			 Indian Gaming Regulatory Act (25 U.S.C. 2713) is amended—
			(1)by striking the section
			 designation and heading and all that follows through subsection (a) and
			 inserting the following:
				
					14.Civil
				penalties
						(a)Penalties
							(1)Violation of
				act
								(A)In
				generalExcept as provided in subparagraph (B), an Indian tribe,
				individual, or entity that violates any provision of this Act (including any
				regulation of the Commission and any Indian tribal regulation, ordinance, or
				resolution approved under section 11 or 13) may be subject to, as the Chairman
				determines to be appropriate—
									(i)an appropriate civil
				fine, in an amount not to exceed $25,000 per violation per day; or
									(ii)an order of the Chairman
				for an accounting and disgorgement, including interest.
									(B)Application to Indian
				tribesSubparagraph (A)(ii) shall not apply to any Indian
				tribe.
								(2)AppealsThe
				Chairman shall provide, by regulation, an opportunity to appeal a determination
				relating to a violation under paragraph (1).
							(3)Written
				complaints
								(A)In
				generalIf the Commission has reason to believe that an Indian
				tribe or a party to a gaming-related contract may be subject to a penalty under
				paragraph (1), the final closure of an Indian gaming activity, or a
				modification or termination order relating to the gaming-related contract, the
				Chairman shall provide to the Indian tribe or party a written complaint,
				including—
									(i)a description of any act
				or omission that is the basis of the belief of the Commission; and
									(ii)a description of any
				action being considered by the Commission relating to the act or
				omission.
									(B)RequirementsA
				written complaint under subparagraph (A)—
									(i)shall be written in
				common and concise language;
									(ii)shall identify any
				statutory or regulatory provision relating to an alleged violation by the
				Indian tribe or party; and
									(iii)shall not be written
				only in statutory or regulatory
				language.
									;
			(2)in subsection (b)—
				(A)by striking (b)(1)
			 The Chairman and inserting the following:
					
						(b)Temporary
				closures
							(1)In
				generalThe
				Chairman
							;
				(B)in paragraph (1)—
					(i)by striking Indian
			 game and inserting Indian gaming activity, or any part of such a
			 gaming activity,; and
					(ii)by striking
			 section 11 or 13 of this Act and inserting section 11 or
			 13; and
					(C)in paragraph (2)—
					(i)by striking (2)
			 Not later than thirty and inserting the following:
						
							(2)Hearings
								(A)In
				generalNot later than
				30
								;
					(ii)in subparagraph (A) (as
			 designating by clause (i))—
						(I)by striking
			 management contractor and inserting party to a
			 gaming-related contract; and
						(II)by striking
			 permanent and inserting final; and
						(iii)in the second
			 sentence—
						(I)by striking Not
			 later than sixty and inserting the following:
							
								(B)Determination of
				CommissionNot later than
				60
								; and
						(II)by striking
			 permanent and inserting final;
						(3)in subsection (c), by
			 striking (c) A decision and inserting the following:
				
					(c)Appeal of final
				determinationsA
				determination
					;
				and
			(4)in subsection (d), by
			 striking (d) Nothing and inserting the following:
				
					(d)Effect on regulatory
				authority of Indian
				tribesNothing
					.
			10.Gaming on
			 later-acquired landSection
			 20(b) of the Indian Gaming Regulatory Act (25 U.S.C. 2719(b)) is
			 amended—
			(1)in paragraph (1)—
				(A)in subparagraph (A), by
			 striking  (A) the Secretary, after consultation and inserting
			 the following:
					
						(A)(i)before April 15, 2006,
				an Indian tribe has submitted to the Secretary a written request to have land
				deemed eligible for gaming under this subparagraph; and
							(ii)the Secretary, after
				consultation
							;
				and
				(B)in subparagraph
			 (B)—
					(i)in clause (i), by
			 striking the comma at the end and inserting the
			 following:
						
							under Federal statutory law, if the
			 land is within a State in which is located—(I)the reservation of such
				Indian tribe; or
							(II)the last recognized
				reservation of such Indian
				tribe;
							;
					(ii)by striking clause (ii)
			 and inserting the following:
						
							(ii)the initial reservation
				of an Indian tribe acknowledged by the Secretary pursuant to the Federal
				acknowledgment process, if—
								(I)the Indian tribe has an
				historical and geographical nexus to the land, as determined by the Secretary;
				and
								(II)after consultation with
				the Indian tribe and appropriate local and tribal officials, and after
				providing for public notice and an opportunity to comment and a public hearing,
				the Secretary determines that a gaming establishment on the land—
									(aa)would be in the best
				interests of the Indian tribe and members of the tribe; and
									(bb)would not create
				significant, unmitigated impacts on the surrounding community;
				or
									; and
					(iii)by striking clause
			 (iii) and inserting the following:
						
							(iii)the restoration of land for an Indian tribe
				that is restored to Federal recognition, if—
								(I)the Indian tribe has an
				historical and geographical nexus to the land, as determined by the
				Secretary;
								(II)a temporal connection
				exists between the acquisition of the land and the date of recognition of the
				tribe, as determined by the Secretary; and
								(III)after consultation with
				the Indian tribe and appropriate local and tribal officials, and after
				providing for public notice and an opportunity to comment and a public hearing,
				the Secretary determines that a gaming establishment on the land—
									(aa)would be in the best
				interests of the Indian tribe and members of the tribe; and
									(bb)would not create
				significant, unmitigated impacts on the surrounding
				community.
									;
				and
					(2)by adding at the end the
			 following:
				
					(4)Effect of
				subsectionNothing in this subsection affects the validity of any
				determination regarding the eligibility of land for gaming made by the
				Secretary or Chairman before the date of enactment of this
				paragraph.
					.
			11.Consultation
			 policyThe Indian Gaming
			 Regulatory Act (25 U.S.C. 2701 et seq.) is amended by adding at the end the
			 following:
			
				25.Consultation
				policyIn promulgating rules
				and regulations pursuant to this Act, the Commission shall establish and
				maintain a policy of consultation with Indian tribes in accordance with the
				Federal trust responsibility and the government-to-government relationship that
				exists between Indian tribes and the Federal
				Government.
				.
		12.ImplementationThe Indian Gaming Regulatory Act (25 U.S.C.
			 2701 et seq.) (as amended by section 11) is amended by adding at the end the
			 following:
			
				26.Implementation
					(a)Rules and
				regulationsNot later than 2 years after the date of enactment of
				this section, the Commission, in consultation with Indian tribes, shall
				promulgate rules and regulations implementing new definitions, authorities,
				responsibilities, and restrictions in accordance with the Indian Gaming
				Regulatory Act Amendments of 2006.
					(b)ReportNot
				later than 1 year after the date of enactment of this section, the Commission
				shall submit to the Committee on Indian Affairs of the Senate and the Committee
				on Resources of the House of Representatives a report describing the status of
				the promulgation of rules and regulations pursuant to subsection (a).
					(c)Gaming-related
				contracts
						(1)Effective
				dateWith respect to gaming-related contracts other than
				management contracts, section 12 shall not take effect until the date on which
				rules and regulations implementing that section are promulgated pursuant to
				subsection (a).
						(2)Effect on existing
				gaming-related contractsNotwithstanding section 12, a
				gaming-related contract entered into before the date of enactment of this
				section that is not approved by the Chairman shall be valid.
						(d)Effect on existing
				regulationsNothing in this section prohibits, limits, or
				restricts the Commission from—
						(1)applying any regulation
				in effect on the date of enactment of this section that is not inconsistent
				with this Act;
						(2)amending any regulation;
				or
						(3)adopting any new
				regulation.
						.
		13.Conforming
			 amendment
			(a)In
			 generalSection 123(a)(2) of
			 the Department of the Interior and Related Agencies Appropriations Act, 1998
			 (Public Law 105–83; 111 Stat. 1566) is amended—
				(1)in subparagraph (A), by
			 adding and at the end;
				(2)in subparagraph (B), by
			 striking ; and and inserting a period; and
				(3)by striking subparagraph
			 (C).
				(b)ApplicabilityNotwithstanding
			 any other provision of law, section 18(a) of the Indian Gaming Regulatory Act
			 (25 U.S.C. 2717(a)) shall apply to all Indian tribes.
			
	
		June 6, 2006
		Reported with an amendment
	
